Citation Nr: 1026182	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-29 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to basic eligibility for Department of Veterans 
Affairs improved pension benefits.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a stroke.

4.  Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a skin disorder.

5.  Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a heart disorder.

6.  Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a bone disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to October 
1973.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The Veteran's total military service consists of 49 
continuous days of active duty service from August 24, 1973 to 
October 11, 1973.

2.  The Veteran was not discharged or released from service for a 
service-connected disability nor did he have a service-connected 
disability at the time of separation from service.

3.  An April 2002 rating decision denied the Veteran's claim to 
reopen the issue of entitlement to service connection for a low 
back disorder.

4.  Evidence associated with the claims file since the April 2002 
rating decision is not material and does not raise a reasonable 
possibility of substantiating the issue of entitlement to service 
connection for a low back disorder.

5.  The evidence of record does not show that the Veteran's 
residuals of a stroke were the result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault by VA medical personnel, or that they were due 
to an event not reasonably foreseeable in furnishing the 
Veteran's medical treatment.

6.  The evidence of record does not show that the Veteran's skin 
disorder was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault by 
VA medical personnel, or that it was due to an event not 
reasonably foreseeable in furnishing the Veteran's medical 
treatment.

7.  The evidence of record does not show that the Veteran's heart 
disorder was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault by 
VA medical personnel, or that it was due to an event not 
reasonably foreseeable in furnishing the Veteran's medical 
treatment.

8.  The evidence of record does not show that the Veteran's bone 
disorder was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault by 
VA medical personnel, or that it was due to an event not 
reasonably foreseeable in furnishing the Veteran's medical 
treatment.


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for VA improved pension 
benefits have not been met.  38 U.S.C.A. §§ 1521, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.3 (2009).

2.  The evidence received since the April 2002 rating decision is 
not new and material, and therefore, the claim of entitlement to 
service connection for a low back disorder is not reopened.  38 
U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a stroke have not been met.  38 U.S.C.A. §§ 1151, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2009).

4.  The criteria for compensation under 38 U.S.C.A. § 1151 for a 
skin disorder have not been met.  38 U.S.C.A. §§ 1151, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2009).

5.  The criteria for compensation under 38 U.S.C.A. § 1151 for a 
heart disorder have not been met.  38 U.S.C.A. §§ 1151, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2009).

6.  The criteria for compensation under 38 U.S.C.A. § 1151 for a 
bone disorder have not been met.  38 U.S.C.A. §§ 1151, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Prior to initial adjudication of the various claims, letters 
dated in September 2007, October 2007, March 2009, May 2009, and 
June 2009 satisfied the duty to notify provisions.  An additional 
letter was also provided to the Veteran in May 2008, after which 
the relevant claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and indicated 
private medical records have been obtained.

VA examinations have not been accorded the Veteran in connection 
with his 38 U.S.C.A. § 1151 claims because there is no medical 
evidence of record that demonstrates that the Veteran's current 
residuals of abdominal surgery were the result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault by VA medical personnel or that they were due 
to an event not reasonably foreseeable in furnishing the 
Veteran's medical treatment.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  While the Veteran was also not examined for the 
purpose of addressing his claim to reopen the issue of 
entitlement to service connection for a low back disorder, VA is 
not required to provide such an examination for a claim to reopen 
a finally decided decision.  See 38 C.F.R. § 3.159(c).

The Veteran was provided with a videoconference hearing before 
the Board in April 2010.  During this hearing, the Board did not 
suggest the submission of evidence that would assist the Veteran 
in substantiating his claims.  However, the Board informed the 
Veteran that he could submit any additional information he had 
directly to the Board along with a waiver of RO jurisdiction.  In 
addition, the evidence of record shows that the Veteran was 
provided with proper notice of the evidence that was required to 
substantiate his claims.  Accordingly, the Board finds that the 
Veteran was supplied with information sufficient for a reasonable 
person to understand what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Finally, there was no indication that 
the Veteran had any additional information to submit that was not 
already of record at the time of the April 2010 hearing.  
Accordingly, there was no prejudice to the Veteran by this error.  
See Bryant v. Shinseki, No. 08-4080 (U.S. Vet. App. Jul. 1, 
2010).

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not part 
of the claims file.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although Veterans Claims Assistance Act notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential fairness 
of the adjudication).

Pension

Generally, pension is available to a veteran who served for 90 
days or more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities that 
are not the result of his own willful misconduct.  38 U.S.C.A. § 
1521(a); 38 C.F.R. § 3.3(a)(3). 

VA improved pension, also called nonservice-connected pension, is 
a benefit payable to veterans of a period or periods of war 
because of nonservice-connected disability or age.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3(a)(3).  The qualifying periods of war for 
this benefit are the Mexican border period, World War I, World 
War II, the Korean conflict, the Vietnam era and the Persian Gulf 
War.  38 C.F.R. § 3.3(a)(3).  Pertinent to the Veteran's military 
service, for veterans who did not serve in the Republic of 
Vietnam, the Vietnam period of war began on August 5, 1964 and 
ended on May 7, 1975.

A veteran meets the basic eligibility requirements for improved 
pension if he served in active military, naval, or air service 
(1) for ninety days or more during a period of war; (2) during a 
period of war and was discharged or released from such service 
for a service-connected disability without presumption of law; 
(3) for a period of ninety consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate periods 
of service during more than one period of war. 38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3(a)(3).

In this case, the Veteran's total military service consists of 49 
continuous days of active duty service from August 24, 1973 to 
October 11, 1973.  Since the Veteran does not have 90 days of 
active military service of any kind, he does not meet the 
requirements for eligibility under 38 C.F.R. § 3.3(a)(3)(i), 
(iii), and (iv).

Although the 90 day minimum threshold is not met, as the Veteran 
served in active military service during a period of war, the 
Board must consider whether the Veteran's official service 
records show that the Veteran was discharged or released from 
service for a service-connected disability or had a service-
connected disability at the time of separation from service.  38 
C.F.R. §§ 3.3 (a)(3)(ii), 3.314(b)(1).  In the present case, 
service connection is not in effect for any disability.  Instead, 
the Veteran claims that he was discharged due to a medical 
disability, specifically a low back disorder.

As discussed below, service connection for a low back disorder 
has been repeatedly denied on the basis that it pre-existed 
military service and was not aggravated by military service.  The 
Veteran claims that despite these findings, he received a medical 
discharge due to the low back disability.  In an April 2010 
videoconference hearing before the Board, the Veteran and his 
spouse both stated that they had seen the Veteran's discharge 
document and that it indicated the discharge was for medical 
reasons, but the document was unfortunately destroyed in a fire 
many years ago.  Nevertheless, the Veteran's service records 
clearly and unambiguously show the basis for his discharge.

The Veteran's service treatment records include multiple 
statements by the Veteran that he had experienced low back pain 
since 1968, approximately 5 years prior to his entry into active 
military service.  A subsequent service medical board report on 
October 9, 1973 concluded that the disability pre-existed 
military service, based on the Veteran's own statements.  The 
medical board also concluded that the Veteran did not meet the 
minimal physical standards of enlistment or induction as required 
by military regulations.  The medical board further stated that 
the disability was not considered to be the proximate result of 
the performance of active duty.  As the Veteran had denied 
experiencing any back disorder on his military entrance 
examination, the medical board recommended that the Veteran be 
discharge "by reason of Erroneous Enlistment."  The Veteran 
himself acknowledged this recommendation and signed a document 
which stated

I have been informed of the findings of the 
medical board of 9 Oct[ober] 1973 in my 
case that my present condition is that I am 
unfit for ACTIVE DUTY and of the 
recommendation of the board is that I be 
DISCHARGED from the U.S. NAVAL SERVICE by 
reason of enlisted in error.  Having been 
informed of the findings and recommendation 
of the board, I do (not) desire to submit a 
statement in rebuttal.  I understand that 
this report with my rebuttal, if any, will 
become a part of my official Department of 
the Navy records.

The nature of the Veteran's discharge was further documented on 
his DD Form 214N, Report of Separation From Active Duty, which 
listed the authority and reason for the discharge as "BUPERSMAN 
3850220.1E & BUMEDINST 1910.2F."  The Naval Military Personnel 
Manual, NAVPERS 15560, states that BUPERSMAN 3850220 applies to 
separation of enlisted personnel for the convenience of the 
government, and section 1E corresponds to "Erroneous enlistment, 
reenlistment, extension or induction."  BUMEDINST 1910.2F states 
that the instruction dealt with "the separation of enlisted and 
inducted members from the naval service by medical board action 
who are functionally incapable of performing useful service, or 
who were accepted in error for active service."  Accordingly, 
the Veteran's service records clearly demonstrate that the 
Veteran was discharged due an "erroneous enlistment" as a 
result of his failure to disclose a pre-existing disability which 
made him unfit for military service at the time of his 
enlistment.  This finding was confirmed in a December 1973 rating 
decision which concluded that the Veteran was not separated from 
service by reason of a service-incurred injury or disability.  As 
the Veteran has also subsequently failed to prove that service 
connection is warranted for this disability, the Veteran does not 
meet the criteria of 38 C.F.R. § 3.3 (a)(3)(ii).  As such, the 
Veteran does not meet the minimum eligibility requirements for 
basic entitlement to nonservice-connected pension and therefore 
this claim must be denied.


Low Back

An unappealed rating decision in February 1995 denied the 
Veteran's claim of entitlement to service connection for a low 
back condition on the basis that the evidence of record showed 
that the disability existed prior to service.  Subsequently, an 
unappealed rating decision in August 2001 denied the Veteran's 
claim to reopen the previously denied claim of entitlement to 
service connection on the basis that the new medical evidence of 
record did not show that the Veteran's condition was caused by 
military service.  Finally, an unappealed rating decision in 
April 2002 denied the Veteran's claim to reopen the previously 
denied claim of entitlement to service connection on the basis 
that the new medical evidence did not show that the Veteran's 
pre-existing condition was aggravated by military service.  The 
relevant evidence of record at the time of the April 2002 rating 
decision consisted of the Veteran's service treatment records, 
private medical records dated from October 1978 to April 2001, 
and VA medical records dated from December 2000 to January 2002.
 
The Veteran did not perfect an appeal as to the April 2002 rating 
decision.  Therefore, the April 2002 rating decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (2009).

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

In August 2007, a claim to reopen the issue of entitlement to 
service connection for a low back disorder was received.  
Evidence of record received since the April 2002 rating decision 
includes copies of the Veteran's service treatment records, 
December 1989 Worker's Compensation records, VA medical records 
dated from June 2007 to February 2009, an October 2007 statement 
from the Veteran, and a transcript of an April 2010 
videoconference hearing before the Board.  With the exception of 
the service treatment records, all of the evidence received since 
the April 2002 rating decision is "new" in that it was not of 
record at the time of the April 2002 decision.  However, none of 
the evidence is material as it does not show that the Veteran's 
pre-existing low back disorder was aggravated by military 
service.  The only new evidence which addresses whether the 
Veteran's pre-existing low back disorder was aggravated by 
military service are the statements by the Veteran and his 
spouse.  These statements are not material as they are simply 
restatements of the same arguments the Veteran made prior to the 
April 2002 decision and thus redundant.  Accordingly, the 
evidence received since the April 2002 rating decision does not 
raise a reasonable possibility of substantiating the Veteran's 
claim.

Since the additional evidence received since the April 2002 
rating decision is not material and does not raise a reasonable 
possibility of substantiating the Veteran's claim, it does not 
constitute new and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for a low 
back disorder.  As new and material evidence to reopen the 
finally disallowed claim has not been submitted, the benefit of 
the doubt doctrine is not for application.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

1151 Claims

In general, when a claimant experiences additional disability as 
the result of hospital care, medical or surgical treatment, or 
examination furnished by VA, disability compensation shall be 
awarded in the same manner as if such additional disability or 
death were service-connected.  38 U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there is 
no willful misconduct by a Veteran, disability resulting from VA 
hospital care furnished the Veteran will be compensated in the 
same manner as if service-connected, if the disability was caused 
by (A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care or (B) an event which is not reasonably 
foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361.

The Veteran contends that benefits are warranted under the 
provisions of 38 U.S.C.A. § 1151, for additional disability, 
including residuals of a stroke, a skin disorder, a heart 
disorder, and a bone disorder which resulted from "medication 
and/or maltreatment" by VA personnel.

The medical evidence of record clearly demonstrates that the 
Veteran has diagnoses of the claimed disorders.  The medical 
evidence of record shows that the Veteran experienced a stroke in 
June 2007.  The skin disorder has been diagnosed as cellulitis.  
The heart disorder has been diagnosed as variant angina, 
hypertension, and coronary artery disease.  The bone disorder has 
been diagnosed as degenerative joint disease and rheumatoid 
arthritis.

Multiple June 2007 VA medical reports stated that the Veteran was 
an inpatient at the VA Medical Center due to a heart attack.  The 
Veteran was recommended for a nuclear stress test to evaluate the 
significance of left atrial dimension lesions.  The subsequent 
stress test produced abnormal results.  After the stress test, 
the Veteran complained of left arm numbness and weakness and 
right face tingling and drooping.  After examination, the 
diagnosis was small subcortical lacunar type stroke.

In an April 2010 hearing before the Board, the Veteran testified 
that prior to the stress test, he was informed that a stroke was 
a possible risk of the procedure.  The Veteran's spouse testified 
that the Veteran signed consent papers after being informed that 
a stroke was a possible risk of the stress test.  She further 
testified that the stress test had "a one in 1,000 possibility 
or 10,000 possibility of a stroke."  The Veteran's spouse 
further stated that the Veteran's stroke was "probably due to 
the medication they gave him for the stress test."  The Veteran 
also testified that his heart disorder was the result of the 
stress test and the medications given to him during his stress 
test.  The Veteran specifically denied experiencing heart 
problems prior to the stress test.  The Veteran's spouse further 
testified that she believed the Veteran's bone and skin disorders 
were caused by his medication.

While the evidence shows that the Veteran has current diagnoses 
of residuals of a stroke, a skin disorder, a heart disorder, and 
a bone disorder, the evidence of record does not show that they 
were the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA 
medical personnel.  While the medical evidence of record shows 
that the Veteran experienced a stroke following his stress test, 
the fact that the stroke occurred is not proof that the Veteran's 
medical treatment was deficient.  Indeed, the Veteran and his 
spouse both testified that the Veteran was specifically informed 
that a stroke was a potential risk of the stress test, and that 
the Veteran gave informed consent to the procedure after 
receiving this information.  Accordingly, the medical evidence of 
record shows that the Veteran's stroke was a known risk of the 
procedure performed.  While the Veteran and his spouse claim that 
the risk was small, describing it as one in 1,000 or one in 
10,000, the odds of such an occurrence are not relevant in a 
case, such as this one, where the Veteran was specifically 
informed that it was a real risk, even if a remote one.  As such, 
while the outcome of the procedure was not expected, it was 
reasonably foreseeable for VA purposes.

In addition, the only evidence of record of any kind which 
relates the Veteran's claimed disabilities to deficient treatment 
by VA are the statements made by the Veteran and his spouse.  
With regard to the Veteran's statements, his statements are not 
sufficient to prove that he experiences additional disability 
related to residuals of a stroke, a skin disorder, a heart 
disorder, and a bone disorder as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault by VA medical personnel or that they were due 
to an event not reasonably foreseeable in furnishing the 
Veteran's medical treatment.  Whether the additional disability 
related to these disorders is a result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault by VA medical personnel or that it was due to 
an event not reasonably foreseeable in furnishing the Veteran's 
medical treatment is not the type of determination that can be 
made by lay evidence.  See Robinson v. Shinseki, 312 Fed. App. 
336, 339 (Fed. Cir. 2009).  This issue is beyond the range of 
common experience and common knowledge and requires the special 
knowledge and experience of a trained physician.  As he is not a 
physician, the Veteran's statements are not competent to make a 
determination that he experiences additional disability related 
to residuals of a stroke, a skin disorder, a heart disorder, and 
a bone disorder as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault by 
VA medical personnel or that they were due to an event not 
reasonably foreseeable in furnishing the Veteran's medical 
treatment.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As for the Veteran's spouse's testimony, she claims to be a 
licensed nurse practitioner with medical expertise.  Accordingly, 
the Board finds her testimony competent as to the medical 
conclusions provided.  In the April 2010 videoconference hearing 
before the Board, the Veteran's spouse repeatedly stated that she 
believed that the medication prescribed by VA had caused or 
contributed to cause his residuals of a stroke, a skin disorder, 
a heart disorder, and a bone disorder.  However, the Veteran's 
spouse also testified that without this medication the Veteran 
"could be dead."  She further characterized the likelihood of 
his death without medication as "probably."  Accordingly, the 
Veteran's spouse has provided a medical opinion that, while the 
Veteran's medication caused numerous residual symptoms and 
disorders, it is required to keep him alive.  As such, the Board 
finds that the prescription of these medications by VA personnel 
does not qualify as carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA 
medical personnel.

As such, the medical evidence of record does not show that the 
Veteran experiences additional disability related residuals of a 
stroke, a skin disorder, a heart disorder, and a bone disorder as 
a result of carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault by VA medical personnel 
or that they were due to an event not reasonably foreseeable in 
furnishing the Veteran's medical treatment.  Accordingly, 
compensation benefits under the provisions of 38 U.S.C.A. § 1151 
for residuals of a stroke, a skin disorder, a heart disorder, and 
a bone disorder, are not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the evidence of record does not 
show that the Veteran experiences additional disability related 
to residuals of a stroke, a skin disorder, a heart disorder, and 
a bone disorder as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault by 
VA medical personnel, or that they were due to an event not 
reasonably foreseeable in furnishing the Veteran's medical 
treatment, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to nonservice-connected disability pension benefits 
is denied.

New and material evidence not having been submitted, the claim to 
reopen the issue of entitlement to service connection for a low 
back disorder is denied.

Compensation under 38 U.S.C.A. § 1151 for residuals of a stroke 
is denied.

Compensation under 38 U.S.C.A. § 1151 for a skin disorder is 
denied.

Compensation under 38 U.S.C.A. § 1151 for a heart disorder is 
denied.

Compensation under 38 U.S.C.A. § 1151 for a bone disorder is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


